                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                  8:16CR16

        vs.
                                                       ORDER ON APPEARANCE FOR
TOSHA J. HOWARD,                                     SUPERVISED RELEASE VIOLATION

                        Defendant.


       The defendant appeared before the Court on October 9, 2019 regarding Petition for
Offender Under Supervision [70]. Mary C. Gryva represented the defendant. John E. Higgins
represented the government. The defendant was advised of the alleged violation(s) of
supervised release, right to retain or appointment of counsel, and any right to a preliminary
hearing in accordance with Federal Rule of Criminal Procedure 32.1(a)(3).
       The defendant requested a preliminary hearing which was held. Fed. R. Crim. P.
32.1(b)(1). The court finds probable cause to believe the defendant has violated one or more
conditions of supervised release as alleged in the petition and the defendant should be held
to answer for a final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The defendant
shall appear personally for a final dispositional hearing before Senior U.S. District Judge
Laurie Smith Camp in Courtroom No. 2, Roman L. Hruska U.S. Courthouse, 111 South 18th
Plaza, Omaha, Nebraska, at 1:30 p.m. on November 21, 2019.                Fed. R. Crim. P.
32.1(b)(1)(C).
       The government moved for detention based upon risk of flight and danger. The
defendant freely, knowingly, intelligently, and voluntarily waived the right to a detention
hearing. The court finds that the defendant failed to meet er burden to establish by clear and
convincing evidence that she will not flee or pose a danger to any other person or to the
community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s motion
for detention is granted as to risk of flight and danger and the defendant shall be detained
until further order of the Court.
       The defendant shall be committed to the custody of the Attorney General or
designated representative for confinement in a correctional facility upon coming into federal
custody, and shall be afforded a reasonable opportunity for private consultation with defense
counsel.   Upon order of a United States court or upon request of an attorney for the
government, the person in charge of the corrections facility shall deliver the defendant to the
United States Marshal for an appearance in connection with a court proceeding.


       IT IS SO ORDERED.


       Dated this 9th day of October, 2019.

                                                   BY THE COURT:

                                                   s/ Michael D. Nelson
                                                   United States Magistrate Judge




                                              2
